MR. JUSTICE POWELL,
concurring.
The Court holds that under Title I of the Elementary and Secondary Education Act of 1965, as amended, 20 U.S.C. § 241a et seq., federal courts may not ignore state-law prohibitions against the use of publicly employed teachers in private schools, ante [417 U.S.], at 416-417 [94 S.Ct. at 2282-2283], that Title I does not mandate on-the-premises instruction in private schools, ante, at 419 [94 S.Ct. at 2284], and that Title I does not require that the services to be provided in private schools be identical in all respects to those offered in public schools. Ante, at 420-421 [94 S.Ct. at 2284-2285], It is thus unnecessary to decide whether the assignment of publicly employed teachers to provide instruction in sectarian schools would contravene the Establishment Clause of the First Amendment. Ante, at 415 [94 S.Ct. at 2282], On that basis, I join the Court’s opinion. I would have serious misgivings about the constitutionality of a statute that required the utilization of public school teachers in sectarian schools. See Committee for Public Education v. Nyquist, 413 U.S. 756 [93 S.Ct. 2955, 37 L.Ed.2d 948] (1973).
Id. at 428, 94 S.Ct. at 2288-2289.
Similarly, the dissent seeks to make some association between the 60 years of operation of the Community Education program in the Grand Rapids public schools and the placement of teachers on the public payrolls in the three parochial systems involved in this litigation. The preceding Community Education program is not involved at all in this litigation — except as an example of how public funds may appropriately be used to teach parochial school children in public school classes in public schools.
This record clearly shows that the parochial school child who takes a publicly tax-supported class from a regular parochial school teacher who is on the public payroll for that class is likely to be taught by a teacher who is a member of the religious faith which operates the parochial school. As such he or she is charged with carrying out the religious mission of the church concerned. That teacher, without any breach of faith by either the religious denomination or the public schools, by his or her effective teaching in the Shared Time or Community Education class may so impress the student as to become a role model. That same teacher in the corridors outside that classroom door — in the lunchroom, on the playground, in the auditorium, or in another class when on the parochial school payroll — has an obligation to carry out his or her assigned role of religious education and indoctrination of this same student. Under these circumstances, the task of separating church and state becomes literally impossible, and the program has the primary effect of advancing religion.
Where for six years 470 teachers on tax-supported payrolls have been teaching 11,-000 children in 41 private schools without significant monitoring, the relationships between those teachers and those students are bound to have had an effect in carrying out the parochial school teacher’s duty to advance religion.
We should also point out that while the three churches involved at this time in this program have reputations for social responsibility, this same sort of program, if legitimatized by ultimate legal authority and spread nationwide, will face applications for similar assistance by dozens if not hundreds of religious organizations. Many less orthodox religious sects would be equally entitled to public funds from these programs, assuming they meet state law standards. Many of them may also act as a result of religious zeal and economic need with much less responsibility than the District Judge and this court have assumed was true concerning these defendants. Extensive monitoring would be required to maintain even a *1408surface appearance of separation of church and state.
Still another aspect of the basic Lemon v. Kurtzman tests is Lemons’ emphasis upon political divisiveness:
A broader base of entanglement of yet a different character is presented by the divisive political potential of these state programs. In a community where such a large number of pupils are served by church-related schools, it can be assumed that state assistance will entail considerable political activity. Partisans of parochial schools, understandably concerned with rising costs and sincerely dedicated to both the religious and secular educational missions of their schools, will inevitably champion this cause and promote political action to achieve their goals. Those who oppose state aid, whether for constitutional, religious, or fiscal reasons, will inevitably respond and employ all of the usual political campaign techniques to prevail. Candidates will be forced to declare and voters to choose. It would be unrealistic to ignore the fact that many people confronted with issues of this kind will find their votes aligned with their faith.
Id. 403 U.S. at 622, 91 S.Ct. at 2115-2116.
As the Supreme Court notes immediately below, “political division along religious lines shows one of the principal evils against which the First Amendment was intended to protect.” Lemon v. Kurtzman, supra at 622, 91 S.Ct. at 2116. Such political divisiveness has already been exemplified in a statewide voter referendum and extensive litigation. See illustrative citations on page two of this opinion; particularly In Re Proposal C (Traverse City School District v. Attorney General), 384 Mich. 390, 185 N.W.2d 9 (1971). Additionally, the District Judge has pointed to the fact that these programs were very much a part of a recent school board’s campaign for increased millage and might well be again in 1983.
In the background of this litigation is a classic political battle over this same program referred to in the newspapers of 1971 as “parochiad.” The issue was presented by a petition for a constitutional amendment, obviously intended to bar parochiad. Although the amendment was adopted, it was found invalid under the state constitution by the Michigan Supreme Court. See the dramatic story of this classic example of religious divisiveness as set forth in the Traverse City School case, supra, fn. 2.
The judgment of this District Court is affirmed.